Citation Nr: 9925655	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  95-01 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left foot, Muscle Group XII, 
manifested by muscle involvement, currently evaluated at 10 
percent disabling.

2.  Entitlement to an increased evaluation for limitation of 
motion of the left ankle, currently evaluated at 10 percent 
disabling.

3.  Entitlement to an increased evaluation for residual 
scarring, left foot, currently evaluated at 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
August 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, among other things, denied increased 
evaluations for limitation of motion of the left ankle and 
residual scarring of the left foot.

In February 1997, the Board remanded the issue to the RO for 
further development and clarification of whether the veteran 
intended to precede with the issue of an increased rating for 
residual muscle injuries.  The veteran indicated that he 
desired to pursue claims for his ankle, leg, and foot.  
Thereafter, a rating decision and supplemental statement of 
the case were issued which included a claim for the residual 
muscle injury. 


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's residuals of a shell fragment wound to 
Muscle Group XII are currently manifested by subjective 
complaints of instability when walking, pain, and weakness.  
Current objective findings include difficulty with gait, 
medial and lateral laxity of the ankle, some degree of 
chronic weakness of the ankle muscles, and an inability to 
toe-heel walk or squat.

3.  There is no objective clinical evidence of arthritis, 
malunion or nonunion of the tibia and fibula, or ankle 
ankylosis.  Limitation of range of motion of the ankle is 
shown to be no more than moderate.  

4.  There is no objective clinical evidence of skin 
ulceration, extensive exfoliation or crusting, systemic or 
nervous manifestations, or an exceptionally repugnant area.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a shell fragment wound of the left foot, 
Muscle Group XII, manifested by muscle involvement, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.55, 4.56, 4.71, 4.71a, 4.73, Diagnostic Code (DC) 
5312 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for limitation of motion of the left ankle have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71, 
4.71a, Plate II, DCs 5262, 5270, 5271 (1998). 

3.  The criteria for an evaluation in excess of 10 percent 
for residual scarring of the left foot have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.14, 4.118, DCs 7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999); that is, he has presented claims 
that are plausible.  Further, he has not alleged nor does the 
evidence show that any records of probative value, which 
could be associated with the claims folder and that have not 
already been sought, are available.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by § 
5107(a), has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1998).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998). 

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.  

In addition to the regulations cited above, the VA General 
Counsel issued a precedential opinion (VAOPGCPREC 23-97) 
holding that a claimant who had arthritis and instability of 
the knee may be rated separately under DCs 5010 and 5257, 
while cautioning that any such separate rating must be based 
on additional disabling symptomatology.  In determining 
whether additional disability exists, for purposes of a 
separate rating, the veteran must meet, at minimum, the 
criteria for a noncompensable rating under either of those 
codes.  Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997) (assignment of zero-percent ratings is consistent 
with requirement that service connection may be granted only 
in cases of currently existing disability).  

Historically, service medical records reveal that the veteran 
was injured in July 1943 by shrapnel from an enemy air 
bombing.  The left leg was debrided and plastered but no 
fractures were noted.  He subsequently developed an infection 
and underwent additional debridement.  He was hospitalized 
for several months in various hospitals and discharged to 
convalescence in October 1943.  He was hospitalized again in 
November 1943 until March 1944 for cicatrix, internal surface 
of the left foot and ultimately returned to duty.  

On the initial VA examination in January 1946, findings 
included a large linear scar about 4 inches long extending 
from the internal malleolus of the left foot to the medial 
plantar surface of the foot.  The scar was tender.  Shortly 
after service separation, the RO granted entitlement to 
service connection for, among other things, the residuals of 
a shell fragment wound to the left foot, limitation of motion 
of the left ankle, and residual scarring of the left foot, 
and assigned a 10 percent evaluation for each disability.  In 
December 1993, the veteran filed a claim for an increased 
rating of his service-connected disabilities, which forms the 
basis of this appeal.  

In a VA neurology examination report dated in July 1997, the 
examiner thoroughly reviewed the claims file and noted that 
the veteran was injured in July 1943 after being struck by 
shrapnel from an enemy air bombing.  He had no leg fracture 
as a result.  Post service evidence showed tenderness around 
the residual scar and some loss of muscle.  An X-ray in the 
late 1970s showed fragments in the lower leg and foot but no 
evidence of arthritis.  In the 1990s, he reported numbness, 
diminished pinprick, and absent ankle jerks.  The veteran 
complained that he staggered, especially when walking on soft 
carpet but denied much pain in the ankle or leg.  Special 
shoes failed to help and he sometimes had a shock-like 
feeling in his left foot.  Both feet were numb from diabetes.  
Medications included Zestril, Lasix, Halcion, and Pamelor.  

Neurologic examination revealed that the veteran had 
difficulty with gait and tended to lose his balance wearing 
shoes.  His ankle had a limited range of motion and tended to 
evert slightly.  The scar on the left ankle and foot were 
slightly tender and there appeared to be some mild atrophy of 
the anterior tibialis and posterior tibial muscle group.  
There was a trace of deep tendon reflex present at both the 
left and right knee and absent ankle jerks.  Sensory 
examination was unreliable but appeared to show diminished 
pinprick sensation and light touch bilaterally in the feet.  
EMG and nerve conduction studies of both legs revealed a 
significant peripheral neuropathy with absent conduction in 
both lower extremities.

In a July 1997 VA joints examination report, the examiner 
thoroughly reviewed the claims file and the veteran 
complained of a feeling of instability in the ankle and 
difficulty walking on a soft surface.  He denied much pain 
except for pain over a couple scars, including the anterior 
tibia and medial aspect of the plantar surface of the foot.  
Physical examination revealed that the veteran moved about 
somewhat slowly and cautiously with a slight limp of the 
left.  Scars over the antero-medial aspect of the tibia and 
medial plantar aspect of the left foot were noted to be 
tender to palpation.  

The veteran was able to heel and toe walk for a few steps 
while holding the examiner's arm for balance.  Active range 
of motion of the left ankle was to 5 degrees of dorsiflexion 
and 30 degrees of plantar flexion; passive range of motion of 
the left ankle was to 10 degrees of dorsiflexion and 30 
degrees of plantar flexion.  There appeared to be a slight 
enlargement of the ankle and a tendency to evert.  Some 
increased subtalar motion possibly due to medial and lateral 
laxity of the ankle was noted, although the Drawer sign was 
negative.  There was strength of the dorsiflexors as well.  
The plantar flexors of the left foot and ankle appeared to be 
equal to the right.  The clinical impression was shrapnel 
wounds to Muscle Group XII, limitation of motion with medial 
and lateral laxity, tender scarring, and peripheral 
neuropathy.

The examiner concluded that the veteran had a tender scar 
over the anteromedial aspect of the tibia and the medial 
plantar aspect of the foot obviously from an old shell 
fragment.  There was also medial and lateral laxity of the 
left foot and ankle.  Neurological evaluation showed the 
presence of peripheral neuropathy.  As the foot tended to 
evert somewhat, the examiner noted that there was probably 
some degree of chronic weakness of these muscles, although he 
was unable to differentiate between the right and the left 
lower extremities.  X-rays showed fragments consistent with a 
shrapnel injury in the left leg, foot, and ankle, no 
arthritic changes in the ankle, and mild demineralization of 
the phalanges and distal metatarsals, but no arthritic 
changes of note in the left foot.

In an August 1997 VA scar examination report, the veteran was 
noted to have been injured in an island assault in the South 
Pacific in 1943.  He was struck in the left leg with 
shrapnel.  He was subsequently given a medical discharge and 
claimed to have walked with a limp since that time.  After 
service, he worked in various jobs, some requiring that he be 
on his feet as long as six hours per day.  He eventually 
drove a beer truck and delivered beer to establishments with 
help.  During that time, he never sought medical care for his 
foot.  He complained that his foot was unstable and he 
staggered when he walked.  Physical examination reveals that 
pedal pulses were normal but there was some atrophy of the 
skin and stasis pigment changes about the lower extremities.  
Shrapnel wounds of the left medial calf and a surgical scar 
on the medial aspect of the left foot.  He had essentially 
normal dorsiflexion and plantar extension with equality 
between the left and right foot.  Inversion of each ankle was 
less than 10 degrees and there was no difference between the 
right and the left side.  Eversion on each side measured 
between 15 and 20 degrees.  He was unable to tandem walk and 
had decreased to absent vibratory sense in both the lower 
extremities to the feet.  Toe gait, heel gait, and squatting 
were impossible due to pain.  There was no evidence of keloid 
formation or cosmetic changes.  The final diagnoses included 
scars due to shrapnel wounds, abnormalities of function of 
the left forefoot, and neurological abnormalities consistent 
with peripheral neuropathy of uncertain etiology.

Muscle Injury Residuals

At the outset, it is noted that there has been a regulatory 
change regarding the evaluation of muscle injuries.  No 
significant change occurred in the criteria as they apply to 
this claim.  Thus, consideration under the criteria may 
proceed without prejudice to the veteran.  

Pursuant to DC 5312, injury to Muscle Group XII will be 
evaluated 30 percent disabling where severe, 20 percent 
disabling where moderately severe, 10 percent disabling where 
moderately disabling, and a noncompensable evaluation is 
assigned for slight disablement.  38 C.F.R. § 4.73, DC 5312 
(1998).

Guidance in rating muscle injuries is set out at 38 C.F.R. § 
4.56, which discusses factors to be considered in the 
evaluation of disabilities residual to healed wounds 
involving muscle groups due to gunshot wounds or other 
trauma.  Slight muscle disability is described as a simple 
wound of muscle without debridement or infection.  History 
will be reported as superficial wound with brief treatment 
and return to duty.  Healing with good functional results.  
There will be no cardinal signs or symptoms of muscle 
disability.  Objective findings will include minimal scar, 
and no evidence of fascial defect, atrophy, or impaired 
tonus.  There will be no impairment of function or metallic 
fragments retained in muscle tissue.

Moderate disability of muscles is described as a through and 
through or deep penetrating wounds of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  History will include 
evidence of in-service treatment for the wound.  The will be 
a record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings include entrance and exit scars, 
small or linear, indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to other side.  

Moderately severe muscle disability is described at 38 C.F.R. 
§ 4.56 as being from through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  History should 
include hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaints of cardinal signs 
and symptoms of muscle disability and evidence of inability 
to keep up with work requirements.  Objective findings should 
include entrance and exit scars indicating track of the 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles as compared with sound side.  
Tests of strength and endurance of sound side demonstrate 
positive evidence of impairment.

Severe muscle disability is described at 38 C.F.R. § 4.56 as 
being from through and through or deep penetrating wounds due 
to high-velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection or 
sloughing of soft parts, intermuscular binding and scarring.  
History should include hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaints of 
cardinal signs and symptoms of muscle disability worse than 
those for moderately severe muscle injuries and evidence of 
inability to keep up with work requirements.  Objective 
findings should include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area.  Muscles swell and 
harden abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared to uninjured 
side indicate severe impairment of function.  

As noted, the veteran is currently rated under DC 5312 for a 
moderate injury to Muscle Group XII and evaluated at 10 
percent disabling.  The Board concludes that the clinical 
evidence does not warrant a higher rating under this 
diagnostic code.  Specifically, although the VA neurologic 
examination report indicated atrophy of the anterior tibialis 
and posterior tibial muscle group, it was characterized by 
the examiner as mild.  Further, the Board notes that the 
veteran was essentially unable to heel and toe walk; however, 
strength of the left foot and ankle appeared to be equal to 
the right.  In addition, although medial and lateral laxity 
was shown, the Drawer sign was negative.  Thus, the Board 
finds that there is no indication of loss of muscle substance 
and strength as compared to the unaffected side.  

Moreover, a no greater than 10 percent evaluation is further 
supported by the findings in the VA scar examination where 
there was essentially equality between the right and left 
foot with respect to range of motion, toe-heel walking, 
squatting, and vibratory sense.  Finally, the Board is 
persuaded that a 10 percent evaluation, but no more, is 
warranted for muscle involvement because the veteran was 
noted to have worked for many years, sometimes a long as six 
hours on his feet and the neurologist indicated that, after a 
review of the past records, there was no increase in the left 
ankle disability.  Accordingly, there is no evidence of 
moderately severe impairment of function.  Thus, the Board 
can find no basis on which to grant a higher than 10 percent 
evaluation under DC 5312.

There is evidence of peripheral neuropathy involving the left 
and the right foot, but no medical evidence linking this 
neuropathy to the shell fragment of the left lower extremity.  
Therefore, the finding of neuropathy does not serve a basis 
for a higher rating.

Limitation of Motion

The RO has rated the veteran's left ankle disability under 
5271.  The Board will also consider DC 5003, 5010, 5262, and 
5270 based upon arthritis, impairment of the tibia and 
fibula, and ankle ankylosis.  

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003 (1998).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, a rating of 10 percent is warranted for 
each major joint or groups of joints affected by limitation 
of motion, to be combined, not added under DC 5003.

Impairment of the tibia and fibula, manifested by malunion, 
with marked knee or ankle disability warrants a 30 percent 
evaluation, while malunion with moderate knee or ankle 
disability warrants a 20 percent rating.  Malunion of the 
tibia and fibula with slight knee or ankle disability 
warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5262 
(1998).  Nonunion of the tibia and fibula of either lower 
extremity warrants a 40 percent evaluation if there is loose 
motion requiring a brace.  Id. 

Under DC 5270, a 20 percent evaluation is warranted for 
ankylosis of the ankle in plantar flexion less than 30 
degrees; ankylosis in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees warrants 
a 30 percent evaluation.  Ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with an abduction, adduction, inversion 
or eversion deformity warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, DC 5270 (1998).  When there is marked 
limitation of motion of the ankle, a 20 percent evaluation 
may be assigned under DC 5271.  When there is moderate 
limitation of motion of the ankle, a 10 percent evaluation 
may be assigned.  38 C.F.R. § 4.71a, DC 5271 (1998). 

In evaluating the left ankle disability, the Board notes that 
there is no clinical evidence supporting a finding of 
fracture resulting in nonunion or malunion of the tibia and 
fibula under DC 5262.  As such, the Board is unable to grant 
a higher rating under DC 5262 in view of the fact that the 
criteria needed for the next higher rating under this code 
are not shown.  38 C.F.R. § 4.7 (1998).

Further, the Board observes that there is no medical evidence 
to support a finding of ankylosis of the left ankle.  Thus, 
DC 5270 is not for application.  Moreover, the most recent 
range of motion was reported as passive dorsiflexion to 10 
degrees and plantar flexion to 30 degrees.  According to 38 
C.F.R. § 4.71, Plate II, normal ankle dorsiflexion is to 20 
degrees and normal ankle plantar flexion is to 45 degrees.  
Thus, to the extent limitation of motion may be present, it 
more nearly approximates moderate limitation of motion rather 
than marked limitation of motion, and a 20 percent evaluation 
is not warranted.  Finally, compensation is anticipated under 
this code for limitation of motion and a separate compensable 
rating for arthritis is not warranted.

Residual Scarring

In evaluating the scar residuals, the Board notes that the 
scar at issue is over the medial aspect of the left foot.  
Under DC 7804, a 10 percent evaluation is warranted for 
superficial scars that are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, DC 7804 (1998).  A 10 
percent evaluation is also warranted under DC 7803 for 
superficial scars that are poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, DC 7803 (1998).  All other 
scars are rated on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, DC 7805 (1998).  

First, the Board finds that the objective findings of the 
veteran's residual scarring of the left foot does not warrant 
more than a 10 percent evaluation under DCs 7803 or 7804.  
Specifically, an evaluation higher than 10 percent is not 
available under either DC 7803 or DC 7804.  Thus, a higher 
than 10 percent rating would not be available under either of 
these codes regardless of the severity of the residual scar 
disability.  As the current rating contemplates tender and 
painful scarring, there is no basis for a higher evaluation 
under these codes.

Next, DC 7805 permits an evaluation based on the limitation 
of function of the part affected by a scar, in this case the 
left foot.  However, the veteran is already rated for 
limitation of motion of the left foot under DC 5271.  
Separate ratings for these pathologies are prohibited: "the 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
38 C.F.R. § 4.14 (1997); Estaban v. Brown, 6 Vet. App. 259 
(1994); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
Therefore, there is no basis under which to grant a higher 
than 10 percent rating based on limitation of motion under DC 
7805.  In addition, as noted above, because there is no 
evidence of arthritic changes in the left foot, the recent VA 
General Counsel's opinion regarding a separate compensable 
evaluation for arthritis is not for application.  

With respect to each of the veteran's left foot and ankle 
disabilities, the Board observes that the veteran has 
complained of, and examination has disclosed, pain in the 
area of the left lower leg.  As directed in DeLuca v. Brown, 
8 Vet. App. 202 (1995), the Board has considered functional 
loss due to pain, under 38 C.F.R. § 4.40 (1998), and 
weakness, fatigability or incoordination of the ankle, 
pursuant to 38 C.F.R. § 4.45 (1998).  However, in light of 
the evidence showing only mild atrophy, a certain limitation 
of motion, as well as the objective medical evidence 
indicating that the veteran's left lower leg is functional, 
and the consideration of additional diagnostic codes 
addressing the issues of weakness, fatigability, and 
incoordination of the ankle, the Board finds that the 
veteran's left lower leg disability does not demonstrate such 
pain, weakness, fatigability or incoordination as would 
warrant a higher independent evaluation under the criteria of 
38 C.F.R. §§ 4.40 and 4.45.  Accordingly, while the record 
clearly establishes that the veteran has experienced episodes 
of pain, weakness, instability, and the like, the Board 
concludes that the veteran's service-connected left lower leg 
disability is appropriately compensated by the separate 
assignment of a 10 percent disability evaluation for muscle 
damage, for limitation of motion, and for residual scarring.  

In conclusion, the Board has considered the veteran's written 
statements that his left foot and ankle disabilities are is 
worse than currently evaluated.  Although his statements are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  As noted, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disabilities are is evaluated, 
more probative than the subjective evidence of an increased 
disability.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that his service-connected disabilities are 
appropriate as currently evaluated.  



ORDER

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left foot, Muscle Group XII, 
currently evaluated at 10 percent disabling, is denied.

Entitlement to an increased evaluation for limitation of 
motion of the left ankle, currently evaluated at 10 percent 
disabling, is denied.

Entitlement to an increased evaluation for residual scarring, 
left foot, currently evaluated at 10 percent disabling, is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeal

 

